Citation Nr: 0723505	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-28 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for mitral valve 
prolapse, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim for an evaluation greater than 10 
percent for his service-connected mitral valve prolapse.

In February 2006, the Board remanded the claim to the RO for 
additional evidentiary and procedural development.  Following 
this development, the RO confirmed the 10 percent evaluation 
assigned for mitral prolapse in a January 2007 rating 
decision.  The case was returned to the Board in April 2007 
and the veteran now continues his appeal.


FINDINGS OF FACT

The veteran's mitral valve prolapse is currently manifested 
by evidence of cardiac dilatation on echocardiogram studies. 


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for mitral valve 
prolapse have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
was received in May 2001.  He was notified of the provisions 
of the VCAA in correspondence dated in December 2001.  
Thereafter, the adverse RO rating decision on appeal was 
rendered in May 2002.  Further notice of the VCAA was 
provided in correspondence dated in January 2004, March 2006, 
and January 2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal, 
including the efforts undertaken by VA to develop the 
evidentiary record pursuant to the February 2006 Board 
remand.  All relevant VA and private medical records 
pertaining to his treatment for cardiac symptoms for the 
period from 1998 - 2006 have been obtained and associated 
with the evidence.  The veteran has been provided with VA 
compensation examinations to assess the severity of his 
service-connected mitral vale prolapse in January 2002 and 
October 2006.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  VCAA notice that complies with the Court's 
holding Dingess was provided to the veteran in correspondence 
dated in January 2007.  Therefore, as there has been full 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Factual background and analysis

The veteran's service medical records show that he was 
treated on several occasions during active duty for 
complaints of chest pain.  Cardiology examination reports and 
EKG studies during service attributed his symptoms to mitral 
valve prolapse.  Following his separation from service in 
September 1982, he was granted service connection and a 10 
percent evaluation for mitral valve prolapse in a March 1982 
rating decision.  The current appeal stems from a claim for a 
rating increase in excess of 10 percent for this disability 
that was filed by the veteran in May 2001.  As his 
entitlement to compensation for mitral valve prolapse has 
already been established and an increased disability rating 
is the only matter at issue, the Board need only concern 
itself with evidence showing its level of impairment from May 
2001 to the present.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

Diseases of the Heart
Note 1: Evaluate cor pulmonale, which is a form of secondary 
heart disease, as part of the pulmonary condition that causes 
it.

Note 2: One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.
38 C.F.R. § 4.104 (2006)

 
700
0
Valvular heart disease (including rheumatic heart 
disease):
Ratin
g

During active infection with valvular heart damage 
and for three months following cessation of therapy 
for the active infection
100

Thereafter, with valvular heart disease 
(documented by findings on physical examination 
and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization) 
resulting in:

Chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10
38 C.F.R. § 4.104, Diagnostic Code 7000 (2006).
 
The claims folder contains private and VA medical records 
dated from 1998 - 2006 which show that the veteran received 
inpatient and outpatient treatment for frequent complaints of 
episodic subjective chest pain and/or fatigue and shortness 
of breath during this period, which he attributed to his 
service-connected mitral valve prolapse.  The veteran was 
noted in these records to be an active cigarette smoker who 
consumed one pack of cigarettes per day.  These medical 
records reflect that he had a history that included diagnoses 
of hypertension, hyperlipidemia, atherosclerotic heart 
disease, coronary artery disease, congestive heart failure, 
and cardiomyopathy, but no actual diagnosis of a myocardial 
infarction or ischemic heart disease was shown in these 
reports.  

VA echocardiogram (ECHO) in June 2001, showed 4-chamber mild 
dilatation.

On VA medical examination in January 2002, objective testing 
revealed that the veteran's heart displayed regular rate and 
rhythm without detectable murmur, gallop, or rub.  The report 
referred to an August 2001 EKG that showed sinus bradycardia 
and mild mitral valve regurgitation, but no actual mitral 
valve prolapse, and a normal left ventricular function with 
an ejection fraction of 60 percent.  Chest X-ray in January 
2002 revealed no active cardiac disease.  On stress testing, 
the veteran achieved a total of 10.7 METs with no complaints 
of chest pain and no EKG evidence of ischemia during this 
test.

A May 2003 VA ECHO showed that the LA was dilated with a left 
ventricular ejection fracture of 58 percent..  

The transcripts of hearings conducted at the RO in November 
2003 and before the Board via electronic videoconference link 
in November 2005 show that the veteran testified, in essence, 
that he experienced subjective chest pains that occurred 
weekly, and sometimes daily, which could sometimes be brought 
about with no exertion at all.  He sought hospitalization 
several times per year for his chest pain and reported that 
he lost several weeks of work because of these episodic 
attacks of chest pain.   

A February 2004 VA ECHO revealed that the right-sided 
chambers were dilated. 

The report of an October 2006 VA examination shows that the 
veteran's claims file was reviewed by the examining physician 
pursuant to this clinical evaluation.  The veteran complained 
of experiencing recurring attacks of subjective chest pain 
and/or fatigue.  The examiner noted a history of mitral valve 
prolapse, but an ECHO study revealed only mild left 
ventricular hypertrophy with a normal left ventricular 
systolic function with an ejection fraction of at least 55 
percent.  A trace mitral regurgitation was noted, but no 
evidence of any mitral valve prolapse was detected.  On 
stress testing, the veteran was able to achieve 11.2 METs and 
no evidence of any reversible ischemia was demonstrated.  
While acknowledging that mitral valve prolapse was 
intermittent in nature and sometimes not detectable on every 
EKG study, the examining physician did not attribute the 
veteran's current symptoms of fatigue to mitral valve 
prolapse or cardiovascular disease and thus concluded that it 
was not as likely as not that the veteran's fatigue symptoms 
had worsened due to mitral valve prolapse.

After having considered the aforementioned evidence and 
applying it to the appropriate rating code, the Board 
concludes that the clinical severity of the veteran's 
service-connected mitral valve prolapse have met the criteria 
for an evaluation of 30 percent for his disability, as there 
is evidence of cardiac dilatation on ECHO studies in 2001, 
2002, and 2004.  However, there is no clinical evidence of 
dysfunction that would more closely approximate the level of 
impairment contemplated in the criteria for a 60 percent 
evaluation, as there are no signs of more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Therefore, the Board finds that the evidence 
supports a rating of 30 percent, but no more, for his 
service-connected mitral valve prolapse.  




ORDER

An evaluation of 30 percent for mitral valve prolapse is 
granted, subject to the law and regulations governing the 
criteria for award of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


